Citation Nr: 0935678	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-22 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent from July 
21, 2006 to August 16, 2008, for service-connected diabetes 
mellitus.

2.  Entitlement to a rating in excess of 40 percent since 
August 17, 2008, for service-connected diabetes mellitus with 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1997 to March 
2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the Veteran's claim for a rating in 
excess of 20 percent for diabetes mellitus.  In January 2008, 
this matter was remanded by the Board for further 
development.  An October 2008 rating decision granted service 
connection and assigned a noncompensable rating for erectile 
dysfunction and increased the disability rating for diabetes 
mellitus from 20 to 40 percent disabling, effective August 
17, 2008.  However, as those grants do not represent a total 
grant of benefits sought on appeal, this claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  From July 21, 2006, the date of the increased rating 
claim, to August 16, 2008, the Veteran's diabetes mellitus 
was manifested by the need for insulin and dietary 
restrictions, but his physical activity was not clinically 
regulated.

2.  Since August 17, 2008, the Veteran's diabetes mellitus 
has been manifested by the need for insulin, dietary 
restrictions, and clinical regulation of his physical 
activity, but has not been manifested by ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.

3.  Since August 17, 2008, the effective date of service 
connection, the Veteran's erectile dysfunction has been 
manifested by occasional impotence and decreased sexual 
desire.  His erectile dysfunction is not manifested by total 
impotence or by penile deformity.


CONCLUSIONS OF LAW

1.  From July 21, 2006 to August 16, 2008, the criteria for a 
rating in excess of 20 percent for diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.119, Diagnostic Code (DC) 
7913 (2008).

2.  Since August 17, 2008, the criteria for a rating in 
excess of 40 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.119, DC 7913 (2008).

3.  Since August 17, 2008, the effective date of service 
connection, the criteria for a separate compensable 
disability rating for service-connected erectile dysfunction 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.115b, DC 7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2008).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the Veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating in February 2009.  It is therefore 
inherent in the claim that the Veteran had actual knowledge 
of the rating element of his increased rating claim.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, the 
Board finds the duty to assist and duty to notify provisions 
have been fulfilled and no further action is necessary under 
those provisions.

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  In August 2006 and January 2007, the RO requested 
private treatment records in support of the Veteran's claim.  
However, in January 2007, the RO informed the Veteran that 
those records had not been provided.  Pursuant to the Board's 
January 2008 remand, a VA medical examination pertinent to 
the Veteran's claim was obtained in August 2008.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under DC 7913, a 10 percent rating is warranted for diabetes 
mellitus manageable by restricted diet only. A 20 percent 
rating is warranted for diabetes mellitus requiring insulin 
and a restricted diet, or an oral hypoglycemic agent and a 
restricted diet. A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities. A 60 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated. A 100 percent rating is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, DC 7913.

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2008).

July 21, 2006 to August 16, 2008

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 20 percent for 
diabetes mellitus at any time during the period July 21, 2006 
to August 16, 2008.

The Veteran underwent a VA examination in June 2005 at which 
time it was noted that he was diagnosed with diabetes 
mellitus, type II, in January 2004.  The Veteran denied a 
history of ketoacidosis or hospitalization for diabetes, but 
experienced hypoglycemic reactions once a week on average and 
was placed on a diabetic diet.  He denied any restriction of 
his activities due to diabetes and while insulin had not been 
prescribed, he was prescribed 850 milligrams of Metformin.  
He had not been seen by a diabetic care provider since his 
discharge from service.  He denied known visual problems, 
vascular conditions, neurological symptoms, and bladder and 
bowel functional impairments related to diabetes mellitus.  A 
foot examination was normal and further examination of the 
Veteran was negative for any evidence of cardiovascular 
neurologic or skin conditions.  Extraocular movements and 
visual acuity were intact.  Peripheral pulses were also 
intact and on neurological examination, deep tendon reflexes 
were 2/2 in both the upper and lower extremities.  Strength 
was intact 5/5 in both the upper and lower extremities.  The 
Veteran was diagnosed with diabetes mellitus, type 2 with no 
known complications.

VA medical records dated in September 2005 reflect treatment 
of the Veteran's non-insulin dependent diabetes.  At that 
time, examination of the extremities was negative for any 
edema or cyanosis.  Diabetic foot examinations were 
unremarkable.  Eye examinations in October 2005 were normal 
and the Veteran had no visual complaints.  He was diagnosed 
with diabetes mellitus without any diabetic retinopathy.  A 
January 2006 report indicates that the Veteran was never 
treated with insulin and was less compliant with his diabetic 
diet, but had increased his amount of exercise.  His diabetes 
mellitus was found to be less than adequately controlled.  In 
July 2006, his physician reinforced lifestyle interventions 
including diet, weight management, and exercise.

In July 2006, the Veteran claimed that his diabetes had 
worsened and that he had been prescribed injectable insulin 
for use four times a day.  In August 2006, the Veteran 
indicated that his condition required emergency room care and 
insulin.

In February 2007, the Veteran underwent a VA diabetes 
mellitus examination.  It was noted that he was on a 
"sliding scale" of insulin.  He had never had ketoacidosis 
or hypoglycemic reactions, but was admitted to the hospital 
in July 2006 with markedly elevated blood pressure and was on 
a restricted diet.  He gained over forty pounds in the past 
year and did not have any particular restrictions of 
activity.  However, he was required to take his medication 
and eat at regular times.  He went to his diabetic care 
provider every three months and did not have anal pruritus, 
but did have some loss of strength.  The Veteran did not have 
visual problems and the last eye examination in 2004 did not 
show diabetic retinopathy.  He had no skin or fungal lesions.  
He had some decrease in sexual performance, but was still 
able to achieve an erection and vaginal penetration.  He did 
not have previous heart or blood pressure problems and had no 
neurologic symptoms at that time.  On examination, there was 
no pedal edema.  A neurological examination was negative for 
peripheral nerve dysfunction.  An eye examination was 
negative for eye ground lesions and retinopathy.  
Examinations of the skin and extremities were also 
unremarkable.  He was diagnosed with diabetes mellitus, type 
I, without diabetic complications.

In March 2007, the Veteran stated that he restricted his diet 
by consuming fewer carbohydrates and cutting out sugars.  
With respect to his activities, he indicated that he still 
lead a normal life, but always carried snacks, medicine, and 
needles around and could not be far from his sugar monitor.

VA medical records dated in August 2007 reflect that the 
Veteran became insulin dependent in July 2006.  Examination 
of the extremities revealed that peripheral pulses were 
present and on neurologic examination, reflexes were intact.  
A September 2007 report reflects a diagnosis of shows a 
problem list that reflects diabetes with ketoacidosis since 
July 2006.  A review of the Veteran's systems reflects that 
eye no significant change in vision or other eye trouble or 
any focal weakness or parasthesias.  Examinations of the 
eyes, extremities, and feet were unremarkable.  A 
neurological examination revealed no focal neurological 
deficits.  The Veteran was diagnosed with uncontrolled 
diabetes and a diabetic diet and exercise were recommended.

The Board finds that a rating in excess of 20 percent for the 
Veteran's service-connected diabetes mellitus is not 
warranted at any time during the period under consideration.  
The threshold requirement for a 40 percent rating is 
regulation of activities.  Camacho v. Nicholson, 21 Vet. 
App. 360 (2007).  In order to meet a higher rating of 40 
percent, the Veteran must have been told to avoid any 
strenuous occupational or recreational activities.  38 C.F.R. 
§ 4.119, DC 7913 (2008).  While the evidence shows that the 
Veteran was prescribed insulin and placed on a restricted 
diet, the evidence does not indicate that the Veteran has 
been prescribed or advised to avoid strenuous occupational 
and recreational activities, as is required in order to merit 
a higher rating of 40 percent.  Rather, the evidence tends to 
indicate that physical activity and exercise were encouraged.  
Specifically, in July 2006 the Veteran's physician reinforced 
a healthy lifestyle that included exercise.  In addition, on 
VA examination in February 2007, the examiner indicated that 
the Veteran had no restricted activities.  Therefore, the 
Board finds that the medical evidence does not support a 
rating greater than 20 percent for the Veteran's service-
connected diabetes mellitus at any time during the period 
under consideration, as his overall symptomatology more 
nearly approximates the criteria for a rating of 20 percent.

The Board also finds that the Veteran is not entitled to 
separate ratings for complications of diabetes mellitus as 
none are shown by the evidence of record.  Specifically, the 
medical records are absent any diagnoses of peripheral 
neuropathy of hands or feet, arteriosclerotic complications 
of diabetes, or diabetic retinopathy.  In addition, while the 
Veteran had some decreased sexual performance, he was still 
able to achieve an erection and vaginal penetration and was 
not diagnosed with an erectile dysfunction.

The Board recognizes the Veteran's own contention as to the 
severity of his diabetes mellitus.  The Veteran's statements 
in that regard are credible, and the Board has taken them 
into consideration.  Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (lay evidence is one type of evidence that 
must be considered, if submitted, when a veteran's claim 
seeks disability benefits).  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  His statements, however, are not competent, 
in that he is unable to provide the requisite medical 
evidence for establishing proof that his physical activity 
had been clinically restricted by a physician.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
indicate that the Veteran was prescribed or advised to avoid 
strenuous occupational and recreational activities by a 
physician, as is required in order to merit a higher rating 
of 20 percent.  38 C.F.R. § 4.119, DC 7913.  As a result, the 
Veteran's own assertions do not constitute competent medical 
evidence in support of a rating in excess of 20 percent for 
his diabetes mellitus.  The fact that the Veteran has been 
advised that he should exercise, in the absence of specified 
medical guidelines for that exercise, does not meet the 
criterion requiring regulation of activity so as to warrant a 
rating in excess of 20 percent.

Since August 17, 2008

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 40 percent for 
diabetes mellitus since August 17, 2008.

Pursuant to the Board's January 2008 remand, the Veteran 
underwent a VA diabetes mellitus examination in August 2008.  
The Veteran indicated that he was diagnosed with diabetes 
mellitus in 2004.  He did not suffer with episodes of 
ketoacidosis, but had episodes of hypoglycemic reaction three 
to four times per month.  However, he did not require 
hospitalization for ketoacidosis or hypoglycemic reactions.  
In addition, he was not on a carbohydrate-restricted diet and 
his weight was unchanged since the last examination.  He was 
employed as a cabinetmaker which consists of moderate to 
heavy physical labor.  The Veteran indicated that he limited 
his activities to avoid hypoglycemia.  His treatment regiment 
consisted of insulin up to three times daily and visits to 
his diabetic care provider approximately two times per year.  
He denied having any anal pruritus or loss of strength or any 
visual disturbance.  He had no history of hypertension or 
other vascular complications; heart disease; bowel or bladder 
functional impairment; or increasing difficulties with, or 
treatment for, erectile dysfunction.  He reported episodic 
failure with achieving erections and while he was able to 
achieve erections on occasion they were insufficient for 
intercourse.  He had no history of neurologic disease 
attributed to diabetes.  He reported occasional episodes of 
numbness and tingling in the fourth and fifth fingers of the 
left hand which were infrequent lasting several days that 
spontaneously resolved.  His only skin complaints involved 
his feet and he reported a several month history of painful 
desquamation and fissuring of the soles of both feet which he 
self-managed with topical moisturizers.  

On examination, the Veteran had normal pulses at the wrists 
and feet without any evidence of peripheral edema.  On 
neurologic examination, he had intact deep tendon reflexes at 
the biceps, triceps, brachioradialis, and knee jerk and ankle 
jerk sites.  He had normal strength in both upper and lower 
extremities with normal vibration sense.  Eyes had normal 
pupils with a normal reaction to light and accommodation and 
full extraocular muscle function.  Examination of the skin 
showed no abnormalities with the exception of the feet, in 
which the Veteran had a moccasin distribution of erythema, 
desquamation, and areas of eschar formation between the toes 
that appeared to be clear of evidence of fungus.  He had 
scattered deep fissures on the soles of both feet.  On 
examination of the extremities, the hands and feet were warm 
and dry with good capillary refill without evidence of small 
vessel disease.  He was diagnosed with diabetes mellitus, 
type II.  The Veteran was also diagnosed with erectile 
dysfunction that the examiner opined was at least as likely 
at not due to his diabetes without evidence of diabetic 
nephropathy, cardiovascular disease, or neurologic disease.

A diabetic retinopathy examination in August 2008 was normal 
and a September 2008 optometry examination was negative for 
diabetic retinopathy.  Records dated in September 2008 
indicate that a blood test indicated uncontrolled diabetes 
mellitus at which time the Veteran was advised to increase 
his insulin dose by five units.  He also reported that while 
he had been taking his medications regularly, he had been 
less compliant with his diet.  Examination of the extremities 
and feet were unremarkable.  A neurological examination was 
negative for any deficits.

VA treatment records dated in January 2009 reflect that the 
Veteran denied any neurological symptoms and an eye 
examination was negative for any diabetic retinopathy.  In 
February 2009, it was noted that his hypoglycemia had 
improved.

The Board finds that a rating in excess of 40 percent for the 
Veteran's service-connected diabetes mellitus is not 
warranted at any time since August 17, 2008.  In order to 
meet a higher rating of 60 percent, the Veteran must have had 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, DC 7913 (2008).  Here, there is no evidence 
demonstrating that the Veteran has had episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Specifically, on VA 
examination in August 2008, the Veteran indicated that he had 
hypoglycemic reactions from three to four per month, but that 
he had not required hospitalization for ketoacidosis or 
hypoglycemic reactions.  Therefore, the Board finds that the 
medical evidence does not support a rating greater than 40 
percent for the Veteran's service-connected diabetes mellitus 
at any time since August 17, 2008, as his overall 
symptomatology more nearly approximates the criteria for a 
rating of 40 percent.

The RO has rated the Veteran's erectile dysfunction, by 
analogy, under DC 7522.  While no diagnostic code 
specifically addresses the diagnosis of erectile dysfunction, 
DC 7522 does address loss of erectile power, which is 
precisely the symptomatology described by the Veteran.  
Moreover, that is the only diagnostic code that specifically 
addresses erectile function.  The Board can identify no more 
appropriate diagnostic code and the Veteran has not 
identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  
Accordingly, the Board will proceed with an analysis of the 
Veteran's disability under this diagnostic code.

Diagnostic Code 7522 provides for a single 20 percent rating 
where the evidence shows deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115(b), DC 7522.  The 
provisions of 38 C.F.R. § 4.31 indicate that where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2007).  Therefore, where both loss of erectile power and 
deformity are not demonstrated, a 0 percent rating will be 
assigned.

The Veteran underwent a VA examination in August 2008.  At 
that time, he did not admit to any increasing difficulties 
with or treatment for erectile dysfunction, but was diagnosed 
with erectile dysfunction (loss of erectile power) related to 
his service-connected diabetes mellitus.  However, because no 
penile deformity has been shown, the Veteran is not entitled 
to a compensable rating for erectile dysfunction.  38 C.F.R. 
§ 4.20.

With the exception of erectile dysfunction, the Board also 
finds that the Veteran is not entitled to separate ratings 
for any additional complications of diabetes mellitus as none 
are shown by the evidence of record.  Specifically, the 
medical records are absent any diagnoses of peripheral 
neuropathy of hands or feet, arteriosclerotic complications 
of diabetes, or diabetic retinopathy.  In addition, while the 
Veteran complained of occasional episodes of numbness and 
tingling in the fourth and fifth fingers of the left hand on 
VA examination in August 2008, a neurological examination was 
unremarkable and no neurologic disease was diagnosed.

The Board recognizes the Veteran's own contention as to the 
severity of his diabetes mellitus.  The Veteran's statements 
in that regard are credible, and the Board has taken them 
into consideration.  Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (lay evidence is one type of evidence that 
must be considered, if submitted, when a veteran's claim 
seeks disability benefits).  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  His statements, however, are not competent, 
in that he is unable to provide the requisite medical 
evidence for establishing proof that the criteria for a 
higher rating are met under  38 C.F.R. § 4.119, DC 7913.  As 
a result, the Veteran's own assertions do not constitute 
competent medical evidence in support of a rating in excess 
of 40 percent for his diabetes mellitus. 

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) at any time during the pendency of the appeal.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this case, the regular schedular standards 
are not inadequate.  With the exception of the Veteran's July 
2006 hospitalization for markedly elevated blood pressure, 
there is no evidence that he has been frequently hospitalized 
for treatment of his diabetes mellitus.  Neither does the 
record reflect marked interference with his employment.  In 
fact, on VA examination in August 2008 the Veteran indicated 
that he was employed as a cabinetmaker and denied 
hospitalization for the treatment of his diabetes.  The 
evidence does not reflect that his diabetes caused a marked 
interference with his employment beyond that contemplated by 
the assigned ratings nor has he submitted any objective 
evidence of the same.  For these reasons, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating for his diabetes is not warranted.

Accordingly, the Board finds that the preponderance of 
evidence is against the Veteran's claim for a rating in 
excess of 20 percent for diabetes mellitus from July 21, 2006 
to August 16, 2008; and in excess of 40 percent for diabetes 
mellitus with erectile dysfunction since August 18, 2008, and 
his claim is therefore denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent from July 21, 2006 to August 
16, 2008, for diabetes mellitus, is denied.

A rating in excess of 40 percent since August 17, 2008, for 
diabetes mellitus with erectile dysfunction, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


